EXHIBIT 10.3 GUARANTEE AND COLLATERAL AGREEMENT made by each of the Grantors (as defined herein) in favor of Prospect Capital Corporation, as Administrative Agent Dated as of August 6, 2007 TABLE OF CONTENTS ARTICLE I Definitions 1 Section 1.01 Definitions 1 Section 1.02 Other Definitional Provisions; References 3 ARTICLE II Guarantee 3 Section 2.01 Guarantee 3 Section 2.02 Payments 4 ARTICLE III Grant of Security Interest 4 Section 3.01 Grant of Security Interest 4 Section 102 Transfer of Pledged Securities 6 Section 3.03 Grantors Remains Liable under Accounts, Chattel Paper and Payment Intangibles 6 ARTICLE IV Acknowledgments, Waivers and Consents 6 Section 4.01 Acknowledgments, Waivers and Consents 6 Section 4.02 No Subrogation, Contribution or Reimbursement 9 ARTICLE V Representations and Warranties 9 Section 5.01 Representations in Credit Agreement 9 Section 5.02 Benefit to the Guarantor 9 Section 5.03 Solvency 10 Section 5.04 Title; No Other Liens 10 Section 5.05 Perfected First Priority Liens 10 Section 5.06 Legal Name, Organizational Status, Chief Executive Office 10 Section 5.07 Prior Names, Addresses, Locations of Tangible Assets 10 Section 5.08 Pledged Securities 10 Section 5.09 Goods 11 Section 5.10 Instruments and Chattel Paper 11 Section 5.11 Truth of Information; Accounts 11 Section 5.12 Governmental Obligors 11 Section 5.13 Patents and Trademarks 11 Section 5.14 Vehicles 12 ARTICLE VI Covenants 12 Section 6.01 Covenants in Credit Agreement 12 Section 6.02 Maintenance of Perfected Security Interest; Further Documentation 12 Section 6.03 Maintenance of Records 13 Section 6.04 Right of Inspection 13 Section 6.05 Further Identification of Collateral 13 Section 6.06 Changes in Locations, Name, etc. 14 Section 6.07 Compliance with Contractual Obligations 14 Section 6.08 Limitations on Dispositions of Collateral 14 Section 6.09 Pledged Securities 14 i Section 6.10 Limitations on Modifications, Waivers, Extensions of Agreements Giving Rise to Accounts 15 Section 6.11 Instruments and Tangible Chattel Paper 16 Section 6.12 Maintenance of Equipment 16 Section 6.13 Patents and Trademarks 16 Section 6.14 Commercial Tort Claims 17 Section 6.15 Vehicles 18 ARTICLE VII Remedial Provisions 18 Section 7.01 Pledged Securities 18 Section 7.02 Collections on Accounts, Etc 19 Section 7.03 Proceeds 19 Section 7.04 New York UCC and Other Remedies 20 Section 7.05 Private Sales of Pledged Securities 21 Section 7.06 Waiver; Deficiency 22 Section 7.07 Non-Judicial Enforcement 22 ARTICLE VIII The Administrative Agent 22 Section 8.01 Administrative Agent's Appointment as Attorney-in-Fact, Etc 22 Section 8.02 Duty of Administrative Agent 24 Section 8.03 Execution of Financing Statements 24 Section 8.04 Authority of Administrative Agent 25 ARTICLE IX Subordination of Indebtedness 25 Section 9.01 Subordination of All Guarantor Claims 25 Section 9.02 Claims in Bankruptcy 25 Section 9.03 Payments Held in Trust 25 Section 9.04 Liens Subordinate 26 Section 9.05 Notation of Records 26 ARTICLE X Miscellaneous 26 Section 10.01 Waiver 26 Section 10.02 Notices 26 Section 10.03 Payment of Expenses, Indemnities, Etc 27 Section 10.04 Amendments in Writing Section 10.05 Successors and Assigns 27 Section 10.06 Invalidity 28 Section 10.07 Counterparts 28 Section 10.08 Survival 28 Section 10.09 Captions 28 Section 10.10 No Oral Agreements 28 Section 10.11 Governing Law; Submission to Jurisdiction 28 Section 10.12 Acknowledgments 29 Section 10.13 Additional Grantors 30 Section 10.14 Set-Off 30 Section 10.15 Releases 30 Section 10.16 Reinstatement 31 ii Section 10.17 Acceptance 31 Section 10.18 Conflict 31 SCHEDULES: 1. Notice Addresses of Guarantors 2. Description of Pledged Securities 3. Filings and Other Actions Required to Perfect Security Interests 4. Legal Name, Location of Jurisdiction of Organization, Organizational Identification Number, Taxpayor Identification Number and Chief Executive Office 5. Prior Names, Prior Chief Executive Office, Location of Tangible Assets 6. Patents and Patent Licenses 7. Trademarks and Trademark Licenses 8. Vehicles ANNEX: 1. Form of Assumption Agreement iii This GUARANTEE AND COLLATERAL AGREEMENT, dated as of August 6, 2007, is made by Deep Down, Inc., a Nevada corporation (the "Borrower"), and each of the other signatories hereto other than the Administrative Agent (the Borrower and each of the other signatories hereto other than the Administrative Agent, together with any other Person that becomes a party hereto from time to time after the date hereof, the "Grantors"), in favor of Prospect Capital Corporation, a Maryland corporation, as administrative agent (in such capacity, together with its successors in such capacity, the "Administrative Agent"), for the banks and other financial institutions (the "Lenders") from time to time parties to the Credit Agreement, dated as of August 6, 2007 (as amended, supplemented or otherwise modified from time to time, the "Credit Agreement"), among the Borrower, the Lenders, the Administrative Agent, and the other agents party thereto. NOW, THEREFORE, pursuant to the terms of the Credit Agreement, each Grantor hereby agrees with the Administrative Agent, for the ratable benefit of the Lenders, as follows: ARTICLE I Definitions Section 1.01 Definitions. (a)As used in this Agreement, each term defined above shall have the meaning indicated above. Unless otherwise defined herein, terms defined in the Credit Agreement and used herein shall have the meanings given to them in the Credit Agreement, and the following terms as well as all uncapitalized terms which are defined in the New York UCC on the date hereof are used herein as so defined: Accounts, Chattel Paper, Commercial Tort Claims, Deposit Accounts, Documents, Electronic Chattel Paper, Equipment, Fixtures, General Intangibles, Goods, Instruments, Inventory, Investment Property, Letter-of-Credit Rights, Payment Intangibles, Proceeds, Supporting Obligations, and Tangible Chattel Paper. (b)The following terms shall have the following meanings: "Account Debtor" shall mean a Person (other than any Grantor) obligated on an Account, Chattel Paper, or General Intangible. "Administrative Agent" shall have the meaning assigned such term in the introductory paragraph. "Agreement" shall mean this Guarantee and Collateral Agreement, as the same may be amended, supplemented or otherwise modified from time to time. "Borrower" shall have the meaning assigned such term in the introductory paragraph. "Collateral" shall have the meaning assigned such term in Section 3.01. "Credit Agreement" shall have the meaning assigned such term in the introductory paragraph. "Grantors" shall have the meaning assigned such term in the introductory paragraph. 1 "Guarantor Claims" shall have the meaning set forth in Section 9.01. "Guarantors" shall mean, collectively, each Grantor other than the Borrower. "Issuers" shall mean, collectively, each issuer of a Pledged Security. "Lenders" shall have the meaning assigned such term in the introductory paragraph. "New York UCC" shall mean the Uniform Commercial Code, as it may be amended, from time to time in effect in the State of New York. "Note" shall mean the promissory note of the Borrower described in Section 2.03(e) of the Credit Agreement and being substantially in the form of Exhibit G to the Credit Agreement, together with all amendments, modifications, replacements, extensions and rearrangements thereof "Obligations" shall mean, collectively, all Indebtedness, liabilities and obligations of the Borrower and each Guarantor to the Administrative Agent and the Lenders, of whatsoever nature and howsoever evidenced, due or to become due, now existing or hereafter arising, whether direct or indirect, absolute or contingent, which may arise under, out of, or in connection with the Credit Agreement, the other Loan Documents, and all other agreements, guarantees, notes and other documents entered into by any party in connection therewith, and any amendment, restatement or modification of any of the foregoing, including, but not limited to, the full and punctual payment when due of any unpaid principal of the Loans, interest (including, without limitation, interest accruing at any post-default rate and interest accruing after the filing of any petition in bankruptcy, or the commencement of any insolvency, reorganization or like proceeding, whether or not a claim for post-filing or post-petition interest is allowed in such proceeding), fees, reimbursement obligations, guaranty obligations, penalties, indemnities, legal and other fees, charges and expenses, and amounts advanced by and expenses incurred in order to preserve any collateral or security interest, whether due after acceleration or otherwise. "Patents" shall mean: (i) all letters patent of the United States and all reissues and extensions thereof, including, without limitation, any thereof referred to in Schedule 6 hereto, and (ii) all applications for letters patent of the United States and all divisions, continuations and continuations-in-part thereof or any other country, including, without limitation, any thereof referred to in Schedule 6 hereto. "Patent License" shall mean all agreements, whether written or oral, providing for the grant by any Grantor of any right to manufacture, use or sell any invention covered by a Patent, including, without limitation, any thereof referred to in Schedule 6 hereto. "Pledged Securities" shall mean: (i) the equity interests described or referred to in Schedule 2; and (ii) (a) the certificates or instruments, if any, representing such equity interests, (b) all dividends (cash, stock or otherwise), cash, instruments, rights to subscribe, purchase or sell and all other rights and property from time to time received, receivable or otherwise distributed in respect of or in exchange for any or all of such equity interests, (c) all replacements, additions to and substitutions for any of the property referred to in this definition, including, without limitation, claims against third parties, (d) the proceeds, interest, profits and 2 other income of or on any of the property referred to in this definition and (e) all books and records relating to any of the property referred to in this definition. "Properties" shall mean the facility located at 15473 East Freeway, Channelview, Texas 77530. "Secured Parties" shall mean, collectively, the Administrative Agent and the Lenders. "Securities Act" shall mean the Securities Act of 1933, as amended. "Trademarks" shall mean: (i) all trademarks, trade names, corporate names, company names, business names, fictitious business names, trade styles, service marks, logos and other source or business identifiers, and the goodwill associated therewith, now existing or hereafter adopted or acquired, all registrations and recordings thereof, and all applications in connection therewith, whether in the United States Patent and Trademark Office or in any similar office or agency of the United States, any State thereof or any other country or any political subdivision thereof, or otherwise, including, without limitation, any thereof referred to in Schedule 7 hereto, and (ii) all renewals thereof. "Trademark License" shall mean any agreement, written or oral, providing for the grant by any Grantor of any right to use any Trademark, including, without limitation, any thereof referred to in Schedule 7 hereto. "Vehicles" shall mean all cars, trucks, trailers, construction and earth moving equipment and other vehicles covered by a certificate of title law of any state and, in any event, shall include, without limitation, the vehicles listed on Schedule 8 hereto and all tires and other appurtenances to any of the foregoing. Section 1.02 Other Definitional Provisions; References. The meanings given to terms defined herein shall be equally applicable to both the singular and plural forms of such terms. The gender of all words shall include the masculine, feminine, and neuter, as appropriate. The words "herein," "hereof," "hereunder" and other words of similar import when used in this Agreement refer to this Agreement as a whole, and not to any particular article, section or subsection. Any reference herein to a Section shall be deemed to refer to the applicable Section of this Agreement unless otherwise stated herein. Any reference herein to an exhibit, schedule or annex shall be deemed to refer to the applicable exhibit, schedule or annex attached hereto unless otherwise stated herein. Where the context requires, terms relating to the Collateral or any part thereof, when used in relation to a Grantor, shall refer to such Grantor's Collateral or the relevant part thereof. ARTICLE II Guarantee Section 2.01 Guarantee. (a) Each of the Guarantors hereby, jointly and severally, unconditionally and irrevocably, guarantees to the Administrative Agent, for the ratable benefit of the Secured Parties and each of their respective successors, endorsees, transferees and assigns, the prompt and 3 complete payment and performance by the Borrower and the Guarantors when due (whether at the stated maturity, by acceleration or otherwise) of the Obligations. This is a guarantee of payment and not collection and the liability of each Guarantor is primary and not secondary. (b)Anything herein or in any other Loan Document to the contrary notwithstanding, the maximum liability of each Guarantor hereunder and under the other Loan Documents shall in no event exceed the amount which can be guaranteed by such Guarantor under applicable federal and state laws relating to the insolvency of debtors. (c)Each Guarantor agrees that the Obligations may at any time and from time to time exceed the amount of the liability of such Guarantor hereunder without impairing the guarantee contained in this Article II or affecting the rights and remedies of the Administrative Agent or any Secured Party hereunder. (d)Each Guarantor agrees that if the maturity of any of the Obligations is accelerated by bankruptcy or otherwise, such maturity shall also be deemed accelerated for the purpose of this guarantee without demand or notice to such Guarantor. The guarantee contained in this Article II shall remain in full force and effect until all the Obligations shall have been satisfied by payment in full and the Credit Agreement and the aggregate Commitments shall be terminated, notwithstanding that from time to time during the term of the Credit Agreement, no Obligations may be outstanding. (e)No payment made by the Borrower, any of the Guarantors, any other guarantor or any other Person or received or collected by the Administrative Agent or any other Secured Party from the Borrower, any of the Guarantors, any other guarantor or any other Person by virtue of any action or proceeding or any set-off or appropriation or application at any time or from time to time in reduction of or in payment of the Obligations shall be deemed to modify, reduce, release or otherwise affect the liability of any Guarantor hereunder which shall, notwithstanding any such payment (other than any payment made by such Guarantor in respect of the Obligations or any payment received or collected from such Guarantor in respect of the Obligations), remain liable for the Obligations up to the maximum liability of such Guarantor hereunder until the Obligations are paid in full and the Credit Agreement and the aggregate Commitments are terminated. Section 2.02 Payments.
